Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 1 of 20 PageID 870




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   MICHELLE CONAGE,

         Plaintiff,

   v.                                               Case No. 3:19-cv-87-J-32JRK

   WEB.COM GROUP, INC.,

         Defendant.


                                     ORDER

         Michelle Conage brings this case against her past employer Web.com

   Group, Inc. alleging violations of the Family and Medical Leave Act, 29 U.S.C.

   § 2601, et seq. (“FMLA”). Conage’s complaint alleges that Web.com interfered

   with her use of FMLA leave and constructively discharged her for taking FMLA

   leave. (Doc. 1). Web.com filed a motion for summary judgment (Doc. 28)

   claiming that Web.com approved all the leave that Conage requested and thus

   did not interfere with Conage’s right to take leave under FMLA. Web.com also

   asserts that it did not retaliate against Conage. Id. Conage filed a response to

   the motion, and the parties presented their arguments at the November 23,

   2020 telephone hearing, the record of which is incorporated by reference. (Docs.

   33–35).
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 2 of 20 PageID 871




         I.      BACKGROUND

         A.      General Details of Conage’s Employment

         In September 2014, Conage began her employment as a full-time

   customer support specialist in the Customer Care Department of a Web.com

   call center in Florida. (Docs. 28-2; 28-1 at 127). Conage received an hourly wage

   and was eligible for performance-based bonuses each pay period (“paycheck

   bonuses”) and a Christmas bonus. (Docs. 28-1 at 155; 28-10 at 76, 92). The

   paycheck bonuses provided employees with an opportunity to earn $300 to $350

   extra per pay period. (Doc. 28-1 at 155). In the Customer Care Department,

   these bonuses were based on the number of customer reviews submitted for an

   employee, an employee’s quality assurance scores (“QA scores”) and attendance.

   (Doc. 28-1 at 155–56). To determine the QA scores, Web.com’s QA team, as well

   as supervisors and managers, reviewed two calls per week for each employee to

   score the employee’s compliance with standardized call procedures. (Doc. 28-1

   at 158–60).

         Around March 2015, Joshua Allen, Conage’s manager from September

   2015 through January 2016, transferred Conage from her customer support

   specialist role to a more demanding customer support role in Web.com’s

   Retention Department. (Docs. 1 at ¶ 9; 28-10 at 63, 77). This was not an

   extraordinary decision. All customer service specialists spent time in the

   Retention Department. (Docs. 28 at 7; 28-10 at 62). Additionally, in accepting


                                          2
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 3 of 20 PageID 872




   her position at Web.com, Conage signed an offer letter stipulating that

   “‘[Web.com] reserve[d] the right to change [her] position, work location,

   reporting·structure, work duties, and the company's general employment

   policies and procedures . . . at its discretion.’”(Docs. 28-2; 28-1 at 127–28).

         Conage did not have experience with customer retention work and

   conveyed to Allen that she was not comfortable switching departments. (Doc.

   28-1 at 169). Conage contends that Allen promised her that he would transfer

   her back to the Customer Care Department if the Retention Department

   became “too uncomfortable” or “too much.” Id.; (Doc. 33-1 at ¶ 7). Allen testified

   that he never made such a promise. (Doc. 28-10 at 64). In the Retention

   Department, Conage was also eligible for paycheck bonuses, which were based

   on employees’ QA scores and attendance, the number of customer reviews

   submitted for employees, and the number of customer accounts that employees

   saved. (Doc. 28-1 at 156).

         In Fall 2015, before Conage’s first application for FMLA leave, Conage

   asked Allen to transfer her back to the Customer Service Department. (Doc. 28-

   1 at 171, 175). She was under significant stress due, in large part, to issues

   outside of work. Id. Allen denied her request. (Docs. 28-10 at 63–64; 28-1 at

   175–76).




                                            3
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 4 of 20 PageID 873




         Conage was generally a good employee. (Doc. 33-1 at 6). However, Conage

   was written up/disciplined at least once before she applied for FMLA leave.

   (Doc. 28-1 at 131).

         B.       Web.com FMLA Leave Procedures

         Under FMLA, if certain conditions are met, employees are guaranteed a

   maximum of twelve weeks of unpaid leave during any twelve-month period. See

   29 U.S.C. § 2612(a)(1)(C). One condition for leave eligibility is that an employee

   must have worked for a covered employer for at least one year and for 1250

   hours during the twelve months prior to the leave start-date. 29 C.F.R. §

   825.110(d). Thus, employees have a limited entitlement to FMLA leave. Upon

   regaining eligibility, employees are able to reapply for leave. See, e.g., (Doc. 28-

   8 at 59–60).

         Under Web.com guidelines, managers were directed to refer employees

   requesting information about FMLA leave to Web.com’s human resources

   department (“HR”). (Docs. 28-2 at 20; 28-10 at 16). Web.com did not authorize

   managers to make decisions about leave. (Docs. 28-10 at 15–16; 28-9 at 17–19).

   Following a manager’s referral, the HR team would typically help employees

   complete their leave applications and submit the applications to Liberty

   Mutual—a third-party FMLA leave administrator. (Docs. 28-8 at 9; 28-9 at 17–

   19). Liberty Mutual ultimately determined whether to approve or deny leave

   requests, not HR. (Docs. 28-8 at 30; 28-9 at 17–19, 27–28). HR did, nonetheless,


                                            4
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 5 of 20 PageID 874




   preliminarily assess whether employees met certain basic leave requirements,

   such as whether they had been employed at Web.com for a year and whether

   they had worked 1250 hours. (Doc. 28-9 at 18).

         C.    Conage’s First Application for FMLA Leave

         On October 20, 2015, 1 Conage asked Allen about taking FMLA leave to

   care for Luther Mobley, who suffered from a serious illness and issues stemming

   from surgical interventions. (Docs. 33-1 at ¶ 8; 28-1 at 15; 28-10 at 16). Conage

   testified that she told Allen that Mobley was the only father whom she’d known.

   (Doc. 28-1 at 178). Although Mobley was not Conage’s biological parent or legal

   guardian (i.e., he never adopted Conage), Mobley financially supported Conage

   when she was a minor. (Doc. 28-1 at 15, 118). 2

         Conage contends that Allen denied her leave request on October 28, 2015,

   and that HR affirmed Allen’s decision, expressing that Conage did not qualify

   for FMLA leave because Mobley was not her biological father. (Doc. 28-1 at 151–

   52). Neither HR nor Allen provided Conage with leave paperwork following her

   leave request. (Doc. 33-1 at ¶ 10).



         1  The Plaintiff’s Response & Opposition to Defendant’s Motion for
   Summary Judgment provides conflicting dates. In some paragraphs, the
   response states that Conage requested FMLA on October 20, 2015, while in
   others, it states that Conage requested FMLA on October 25, 2015. (Doc. 33 at
   5, 20).
         2 Web.com did not contest that Mobley could be considered Conage’s
   “parent” for FMLA purposes. Thus, the Court need not decide the issue.


                                          5
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 6 of 20 PageID 875




         Later, on October 28, 2015, Conage contacted Liberty Mutual directly to

   apply for FMLA leave. (Doc. 28-1 at 179–80). Although this was not standard

   practice, Web.com permitted employees to apply for FMLA leave in this

   manner. (Docs. 28-8 at 27–28; 28-9 at 33). Liberty Mutual immediately granted

   Conage’s request, approving Conage to take up to five days of intermittent leave

   per month between October 29, 2015 and October 28, 2016 for Mobley’s medical

   treatments. (Docs. 33-1 at ¶ 12; 28-7 at 60; 28-1 at 179–80).

         Approximately a week after Conage’s leave was approved, Allen sent

   Conage two emails expressing that: “[p]re-scheduled [doctor’s] appointments

   [did] not excuse [Conage] from a whole day of work,” Conage was “expected to

   come in and work the remainder of [her] shift before or after [Mobley’s] pre-

   scheduled appointments,” Conage should send a list of times for pre-scheduled

   appointments in advance of the appointments, and Conage was “expected to

   schedule [Mobley’s] appointments as early in the day as possible” when she

   worked closing shifts. (Doc. 28-5 at 59–60). Conage submits that HR concurred

   with Allen’s statements. (Docs. 28-5 at 59–60; 28-8 at 37–38). However, after

   Conage reported to Liberty Mutual that Web.com was placing inappropriate

   restrictions on her use of FMLA leave, HR allegedly instructed Allen that

   Conage was permitted to be absent five full days per month, and he would have

   to accommodate her. (Doc. 28-1 at 148–49).




                                          6
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 7 of 20 PageID 876




         Within two months of being approved for leave, Web.com docked Conage’s

   Christmas bonus by greater than fifty percent, (Doc. 33 at 7), one of her

   superiors accused her of manipulating Web.com’s system to inflate her

   compensation, (Docs. 28-1 at 48–53; 28-5 at 58), and services performed by

   Conage were repeatedly miscoded for payroll causing Web.com to underpay

   Conage, (Doc. 28-5 at 54).

         In December 2015, Conage communicated these issues to senior

   management, stating that she was being retaliated against for taking FMLA

   leave. Id. at 52–58. That same month, senior management resolved Conage’s

   compensation issues and gave Conage a full Christmas bonus. Id. at 52–53.

   Moreover, senior management assured Conage that she would be transferred

   back to the Customer Service Department in a matter of weeks. Id.; (Doc. 28-1

   at 174–75). Furthermore, Web.com did not reprimand Conage for allegedly

   inflating her compensation. (Doc. 28-1 at 48–52).

         D.    Recertification, January – February 2016

         In January 2016, Conage exceeded the number of FMLA leave days that

   she was permitted to take per month, taking six leave days rather than five.

   (Doc. 28-7 at 58). In response, Liberty Mutual requested that Conage submit an

   updated certification from Mobley’s healthcare provider indicating the

   frequency of leave required for Mobley’s care. (Doc. 28-7 at 58, 124–30). It is

   unclear what became of this request.


                                          7
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 8 of 20 PageID 877




         In February 2016, Conage was given a warning for making an

   unprofessional comment as she exited a staff meeting. (Docs. 28-7 at 127; 28-1

   at 224–26). Conage also complained to HR that Web.com was not properly

   compensating her for the extra work her manager was requiring her to do. (Doc.

   28-5 at 49). HR provided an immediate response, notifying Conage that

   employees in her role were not due additional pay under Web.com’s new

   compensation plan. Id. at 48.

         E.   Continuous Leave and Intermittent Leave Frequency
         Increased, March – May 2016

         In March 2016, Conage applied to take additional FMLA leave. (Docs. 28-

   7 at 35, 44; 28 at 5). Liberty Mutual approved Conage’s application, which

   permitted her to take continuous leave from April 1 to April 10, 2016. (Docs. 28-

   7 at 35, 44; 28 at 5). Subsequently, Conage filed an updated certification from

   Mobley’s healthcare provider estimating that Conage needed seven days of

   intermittent leave per month to care for Mobley. (Doc. 28-7 at 26). Accordingly,

   Liberty Mutual approved Conage to take up to seven days of intermittent leave

   per month between April 20, 2016 and October 1, 2016. (Docs. 28-7 at 26; 28 at

   5).

         On May 23, 2016, Conage notified Web.com that she had not received

   credit for over three thousand dollars in upsells. (Doc. 28-5 at 44, 46). Web.com




                                          8
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 9 of 20 PageID 878




   expressed that they’d look into it and follow up with her. Id. Web.com did not

   follow up before May ended.

         F.    Period of FMLA Ineligibility, August – October 2016

         On August 30, 2016, Conage reached maximum entitlement for her leave.

   (Doc. 28-7 at 25). She had to wait until she regained eligibility to reapply.

         In September and October 2016—months in which Conage was not

   eligible for FMLA leave—Conage emailed her superiors, claiming that

   unjustified amounts were being deducted from her paycheck bonuses and that

   she had to dispute at least three inaccurate QA scores to receive pay that she

   was due. (Docs. 28-5 at 42–45; 28-7 at 25). She also inquired about being

   assigned a new QA coach. (Doc. 28-5 at 44).

         G.    Conage’s Resignation, November 2016 – January 2017

         In November 2016, Conage filed a leave request directly with Liberty

   Mutual to take intermittent leave between November 3, 2016 and November 2,

   2017. (Docs. 28-7 at 13, 94; 28 at 5). Because Conage did not meet with HR to

   file her leave application, HR did not submit required employer certifications to

   Liberty Mutual. (Docs. 28-7 at 10; 33-1 at ¶¶ 21–22). However, before November

   ended, Conage was approved to take up to seven intermittent leave days per

   month between November 2, 2016 and November 1, 2017. (Docs. 28-7 at 5, 13;

   28 at 5).




                                           9
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 10 of 20 PageID 879




          On December 29, 2016, Conage again maxed out her leave entitlement.

    (Doc. 28-7 at 1). Conage did not realize this until January 5, 2017, after she had

    missed work on December 30, 2016 and January 4 and 5, 2017. (Doc. 28-5 at

    14–15). Liberty Mutual granted Conage a one-time exception for the days she

    missed on January 4 and 5, 2017 to be counted as FMLA leave days. Id.; (Docs.

    28 at 5; 28-8 at 60).

          As for Conage’s workplace conditions, Conage’s complaints concerning

    inaccurate QA scores continued through November and December of 2016.

    (Docs. 28-7 at 5; 28-5 at 21–31). In addition, Web.com issued Conage a written

    warning for violating Web.com’s attendance policy on January 16, 2017. (Doc.

    28-6). Three days later, Conage submitted a resignation letter, stating that she

    had been treated unfairly as a result of taking FMLA leave and that, due to the

    mistreatment, she felt that her health was in jeopardy if she remained

    employed at Web.com. (Doc. 28-5 at 13).

          Conage’s testimony was that Web.com resolved all material issues

    relating to her performance-based compensation (i.e., the paycheck bonuses) in

    her favor before her departure. She testified that:

             • “Any time anything was taken from me . . . and I was able to prove

                 that it was incorrect, [Web.com would] fix it and give me my

                 money,” id. at 168;




                                           10
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 11 of 20 PageID 880




               • “I can't tell you today that they took something from me and they

                    owe me for that, no,” id. at 169;

               • “[Web.com] did try to repay me when I brought [my grievances] to

                    upper management's attention . . . .” Id.

          After departing Web.com, Conage enrolled in school to become a

    merchant mariner. (Doc. 28-1 at 58). She did not apply for unemployment

    benefits. Id.

          H.        Incidents Occurring at Unspecified Times

          According to Conage, after requesting FMLA leave, one of her supervisors

    did not speak to her socially, despite speaking to all other employees. (Doc. 28-

    1 at 233–34). After Conage reported her supervisor’s conduct to HR, her

    supervisor spoke to her regularly. Id. On some days, a different supervisor

    required Conage to write down every account that she worked on. Id. at 204–

    213. This was a deviation from standard Web.com practice, and the supervisor

    did not require any other employees to write down every account that they

    worked on. Id.




                                               11
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 12 of 20 PageID 881




          II.     DISCUSSION 3

              “[T]he FMLA entitles eligible employees to take up to twelve weeks of

    leave in one year for various specified reasons, including the ‘serious health

    condition’ of [an] employee’s parent.” Diamond v. Hospice of Florida Keys, Inc.,

    677 F. App’x 586, 592 (11th Cir. 2017) (citing 29 U.S.C. § 2612(a)(1)(C)). “[A]fter

    the completion of FMLA qualified leave, eligible employees have the right ‘to be

    restored by the employer to the position held by the employee when the leave

    commenced’ or to ‘an equivalent position with equivalent employment benefits,

    pay, and other terms and conditions of employment.’” Aponte v. Brown & Brown

    of Fla., Inc., 382 F. Supp. 3d 1318, 1325 (M.D. Fla. 2019) (citing 29 U.S.C. §

    2614(a)(1)). To preserve these rights, the FMLA created two types of claims:

                  interference claims, in which an employee asserts that
                  his employer denied or otherwise interfered with his
                  substantive rights under the FMLA and retaliation
                  claims, in which an employee asserts that his employer
                  discriminated against him because he engaged in
                  activity protected by the FMLA.



          3Under Rule 56 of the Federal Rules of Civil Procedure, a motion for
    summary judgment should be granted “‘if the movant shows that there is no
    genuine dispute as to any material fact and the movant is entitled to judgment
    as a matter of law.’” Estate of Todashev by Shibly v. United States, 815 F. App’x
    446, 450 (11th Cir. 2020) (citing Fed. R. Civ. P. 56(a)). Once the movant
    “demonstrat[es] the absence of a genuine issue of material fact, the nonmoving
    party must come forward with specific facts showing a genuine issue for trial.”
    Johnson v. Unique Vacations, Inc., 498 F. App’x 892, 895 (11th Cir. 2012). The
    Court views the evidence in the light most favorable to the non-moving party.
    See Shibly, 815 F. App’x at 450.


                                            12
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 13 of 20 PageID 882




    Marx v. Baker Cty. Med. Servs., Inc., No. 3:16-cv-462-J-32MCR, 2018 WL

    4215950, at *6 (M.D. Fla. Sept. 5, 2018) (internal citations omitted). Here,

    Conage has brought both an interference claim and a retaliation claim against

    Web.com.

          I.      FMLA Interference

              To state a claim of interference with a substantive right under the

    FMLA, an employee must demonstrate by a preponderance of the evidence that

    they were entitled to the benefit denied by their employer. 4 See Strickland v.

    Water Works & Sewer Bd. of City of Birmingham, 239 F.3d 1199, 1206–07 (11th

    Cir. 2001); see also Diamond, 677 F. App’x at 592 (“[U]nlawful employer

    interference includes . . . ‘discouraging an employee from [taking] leave.’”); Hill

    v. Branch Banking & Trust Co., 264 F. Supp. 3d 1247, 1264 (N.D. Ala. 2017)

    (“Pressure to reduce leave time interferes with an employee's FMLA rights.”).

    In addition to showing interference, the employee must point to evidence that

    they were prejudiced as a result of their employer’s FMLA violation. See

    Demers v. Adams Homes of Nw. Fla., Inc., 321 F. App’x 847, 849 (11th Cir.

    2009); Drago v. Jenne, 453 F.3d 1301, 1307 (11th Cir. 2006).

                  That means that a plaintiff must demonstrate some
                  harm remediable by either damages or equitable relief,
                  the two distinct categories of remedies provided for by

          4“The FMLA makes it unlawful for employers ‘to interfere with, restrain,
    or deny the exercise of or the attempt to exercise, any [FMLA] right . . . .’”
    Diamond, 677 F. App’x at 592.


                                            13
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 14 of 20 PageID 883




                    the FMLA. Damages can include not only wages,
                    salary, employment benefits, or other compensation
                    denied or lost to [an] employee by reason of the
                    violation, but also, in cases where those forms of
                    compensation have not been denied or lost, any actual
                    monetary losses sustained by the employee as a direct
                    result of the violation. Equitable relief can include
                    “employment, reinstatement, and promotion.

    Diamond, 677 F. App’x at 592–93 (internal citations and quotation marks

    omitted); see also Jones v. Children’s Hosp., 58 F. Supp. 3d 656, 669 (E.D. La.

    2014) (“Prejudice exists when an employee loses compensation or benefits by

    reason of [an employer’s violation of the FMLA] [or] sustains other monetary

    losses . . . .”). 5

            Based on the record, a jury could reasonably conclude that Web.com

    discouraged Conage from taking FMLA leave. (Docs. 33 at 11; 33-1 at ¶¶ 13–

    18). Nevertheless, Conage, has not articulated that she suffered any prejudice

    or recoverable damages from Web.com’s interference with her FMLA leave. For

    instance, she has not claimed that by discouraging her from taking leave,

    Web.com caused her to incur expenses to transport Mobley to medical

    appointments or expenses for home care services for Mobley. To the contrary,

    Conage testified that Web.com never prevented her from attending any of


            5“The FMLA expressly limits the forms of recovery to actual damages,
    liquidated damages, equitable relief, and fees and costs, and does not provide
    any recovery for mental or emotional distress.” Frizzell v. Delta Air Lines, Inc.,
    No. 1:19-CV-1573-TWT-JSA, 2019 WL 5459074, at *9 (N.D. Ga. Aug. 29, 2019)
    (citing 29 U.S.C. § 2617(a)).


                                             14
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 15 of 20 PageID 884




    Mobley’s doctor’s visits, and Liberty Mutual ultimately approved all the leave

    that Conage requested. (Doc. 28-1 at 183–84, 188). Thus, a jury could not

    reasonably conclude that Conage was prejudiced by Web.com’s interference,

    and Web.com is entitled to summary judgment on Conage’s interference claim.

    Cf. Graham v. State Farm Mut. Ins. Co., 193 F.3d 1274, 1275 (11th Cir. 1999)

    (“[A] plaintiff suffers no FMLA injury when [they] receive[] all the leave [they]

    request[] . . . .”); Juback v. Michaels Stores, Inc., 143 F. Supp. 1195, 1211 (M.D.

    Fla. 2015) (granting summary judgment where “[e]ven if [the plaintiff] could

    show that he was entitled to FMLA leave and did not receive notice of its

    availability from [his employer], the undisputed facts demonstrate[d] that [the

    plaintiff] received all the medical leave he requested.”); see also Mays v. Bd. of

    Comm’rs Port of New Orleans, No. 14-1014, 2015 WL 6605545, at *15 (E.D. La.

    Oct. 29, 2015) (“Even if a reasonable jury could find that [the defendants] at

    first unreasonably denied [the plaintiff] her FMLA leave rights, [the plaintiff]

    must still point to evidence that she lost compensation or benefits by reason of

    the violation, sustained other monetary losses as a direct result of the violation,

    or suffered some loss in employment status such that equitable relief is

    appropriate.”).

          J.    FMLA Retaliation

          “[T]o succeed on a retaliation claim, an employee must demonstrate that

    [their] employer intentionally discriminated against [them] in the form of an


                                            15
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 16 of 20 PageID 885




    adverse employment action for having exercised an FMLA right.” Strickland,

    239 F.3d at 1207. The employee also has the “burden of showing that [their]

    employer's actions ‘were motivated by an impermissible retaliatory or

    discriminatory animus.’” Id. In the absence of direct evidence of the employer's

    intent, courts in the Eleventh Circuit apply the McDonnell Douglas Corp. v.

    Green, 411 U.S. 792 (1973), burden-shifting framework. Strickland, 239 F.3d at

    1207; see also Marx, 2018 WL 4215950 at *6. “If the employee successfully

    demonstrates a prima facie case of FMLA retaliation, the burden then shifts to

    the employer to articulate a legitimate reason for the adverse action.” Guasch

    v. Carnival Corp., 723 F. App’x 954, 957 (11th Cir. 2018). “Once an employer

    articulates a legitimate non-discriminatory reason, the employee then must

    show that the employer's proffered reason was pretextual.” Id.

          Conage must establish a prima facie case under the McDonnell

    framework because she has not presented direct evidence of retaliation. To

    satisfy this burden, Conage must show that: “(1) [she] engaged in a statutorily

    protected activity; (2) [she] suffered an adverse employment decision; and (3)

    the decision was causally related to the protected activity.” Strickland, 239 F.3d

    at 1207 (citing Parris v. Miami Herald Publ’g Co., 216 F.3d 1298, 1301 (11th

    Cir. 2000)). While Conage has sufficiently shown that her leave to care for

    Mobley was protected under FMLA, she has not demonstrated that she suffered

    an adverse employment action for which she may recover damages.


                                           16
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 17 of 20 PageID 886




          “[A]ctions that affect compensation are considered adverse employment

    actions.” Gillis v. Ga. Dep't of Corrs., 400 F.3d 883, 887 (11th Cir. 2005)

    (concluding that an employer’s denial of a raise was an adverse employment

    action); see, e.g., Porterfield v. Saul, No. 2:17-cv-0939-JEO, 2019 WL 6701974,

    at *6 (N.D. Ala. Dec. 9, 2019) (determining that low performance ratings

    affecting an employee’s compensation can be adverse employment decisions).

    Here, in the light most favorable to Conage, the record supports that, during

    her tenure at Web.com, she was faced with inaccurate QA scores, docked

    paychecks, a docked Christmas bonus, micromanagement, disciplinary

    warnings and reprimands, and unfriendly behavior from her superiors. (Doc. 33

    at 17–19). Conage also contends that she was adversely impacted by a delayed

    transfer from the Retention Department to the Customer Service Department.

    Id. Many of these actions impacted Conage’s compensation. However, the

    adverse impacts on Conage’s compensation were temporary and ultimately

    rectified by Web.com—albeit not as quickly as Conage desired. Conage testified

    that, if she could show that her compensation was incorrect, Web.com would

    remedy any discrepancies and pay her the full amount that she earned. (Doc.

    28-1 at 168–69). She also testified “I can't tell you today that [Web.com] took

    something from me and they owe me for that . . . .” (Doc. 28-1 at 168–69). See

    Demers, 321 F. App’x at 849 (A plaintiff “may not recover for technical

    infractions under the FMLA . . . in the absence of damages.”) (internal quotation


                                           17
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 18 of 20 PageID 887




    marks omitted). Therefore, Conage’s retaliation claim is contingent on whether

    she created an issue of fact that Web.com constructively discharged her, which

    in turn, would support that Conage is owed lost wages or front pay. Indeed,

    constructive discharge is the core focus of Web.com’s motion for summary

    judgment and Conage’s response to the motion. (Doc. 33 at 7–8).

          To establish a claim of constructive discharge, a plaintiff must produce

    evidence that their “working conditions were ‘so intolerable that a reasonable

    person in [their] position would have been compelled to resign.’” Sutherland v.

    Glob. Equip. Co., 789 Fed. App’x 156, 160 (11th Cir. 2019) (internal citations

    omitted); see also Maddin v. GTE of Fla., Inc., 33 F. Supp. 2d 1027, 133 (M.D.

    Fla. 1999) (“‘To prove constructive discharge, the plaintiff must demonstrate a

    greater severity or pervasiveness of harassment than the minimum required to

    prove a hostile working environment.’”); Freeman v. Koch Foods of Ala., 777 F.

    Supp. 2d 1264, 1287, 1292 (M.D. Ala. 2011) (“[E]ven if [the plaintiff] had

    established claims for failure to promote/transfer, unequal pay, and retaliation,

    [the plaintiff] has failed to establish that her working conditions were so

    intolerable that a reasonable person would have felt compelled to resign.”).

    “Courts do not consider the Plaintiff's subjective feelings.” Bozeman v. Per-Se

    Tech., Inc., 456 F. Supp. 2d 1282, 1355 (N.D. Ga. 2006). In addition, “a genuine

    voluntary resignation cannot support a constructive discharge claim.” Gonzalez

    v. PNC Bank, N.A., No. 6:17-cv-543-Orl-40DCI, 2018 WL 4924341, at *6 (M.D.


                                           18
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 19 of 20 PageID 888




    Fla. Oct. 10, 2018) (holding that “[a]lthough [the] [plaintiff paint[ed] a picture

    of an unpleasant work environment,” the plaintiff voluntarily resigned).

          Although Conage had poor relationships with several of her superiors and

    arguably was faced with a challenging work environment (e.g., having to

    repeatedly contest her bonus pay and QA scores and experiencing

    ostracization), the record does not reflect that she suffered from work conditions

    so intolerable that she would have been compelled to resign. Web.com

    eventually resolved Conage’s primary complaints concerning her Christmas

    bonus, paycheck bonuses, and transfer to the Retention Department in her

    favor. (Docs. 28 at 12; 28-1 at 52-53, 168–69, 174–75). Thus, as a matter of law,

    Conage’s retaliation claim fails. Cf. Fitz v. Pugmire Lincoln-Mercury, Inc., 348

    F.3d 974, 978 (11th Cir. 2003) (affirming the district court’s grant of summary

    judgment based on a determination that “[a] withdrawn reprimand could [not]

    amount to an ‘intolerable’ working condition.”); Pipkins v. City of Temple

    Terrace, Fla., 267 F.3d 1197, 1201 (11th Cir. 2001) (affirming the district court’s

    grant of summary judgment based on a finding that “[r]epeatedly receiving poor

    evaluations would be unpleasant for anyone, but it does not rise to the level of

    such intolerable conditions that no reasonable person would remain on the

    job.”); see also Boze v. Branstetter, 912 F.2d 801, 804–06 (5th Cir. 1990) (holding

    that unwarranted criticism, poor performance evaluation, probation and




                                            19
Case 3:19-cv-00087-TJC-JRK Document 37 Filed 12/16/20 Page 20 of 20 PageID 889




    withdrawal of responsibilities did not constitute a constructive discharge as a

    matter of law). 6

          Accordingly, it is hereby

          ORDERED:

          1. Web.com Group, Inc.’s Dispositive Motion for Summary Judgment

              (Doc. 28) is GRANTED.

          2. The Clerk shall enter judgment in favor of Defendant Web.com Group,

              Inc. and against Plaintiff Michelle Conage.

          3. Once judgment has been entered, the Clerk shall terminate all

              deadlines and pending motions, and close the file.

          DONE AND ORDERED in Jacksonville, Florida the 16th day of

    December, 2020.




    tn
    Copies:
    Counsel of record




          6  Even assuming arguendo that Plaintiff met her initial burden of
    proving a prima facie case of FMLA retaliation, Plaintiff has not produced
    sufficient evidence to show that Defendant's nondiscriminatory rationale for the
    actions at issue were pretextual.


                                           20
